Citation Nr: 1820322	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  16-53 340A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Chicago, Illinois


THE ISSUES

1. Entitlement to a rating in an increased rating for coronary artery disease (CAD).

2. Entitlement to service connection of a total disability rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Saudiee Brown, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to June 1966.

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In the Veteran's May 2014 notice of disagreement, the Veteran stated that he had not been able to maintain any employment since the onset of his CAD.  The Board notes that jurisdiction for the claim of entitlement to a TDIU is established under Rice v. Shinseki, 22 Vet. App. 447 (2009), which found that where a claimant or the record raises the question of unemployability due to the disability for which an increased rating is sought, then part of the increased rating claim is an implied claim for TDIU.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.


REMAND

In an October 2016 rating decision, the RO increased the rating for the Veteran's service-connected CAD from 30 percent to 100 percent, effective July 24, 2016, with the 30 percent rating resumed from November 1, 2016.  However, in the April 2017 supplemental statement of the case, the Veteran's effective date for the 100 percent disability rating was noted as November 1, 2016, the May 2017 rating decision - narrative showed the effective date as October 28, 2016, and the May 2017 rating decision codesheet showed the effective date as July 24, 2016 without a later resumption of a 30 percent rating.  Thus, the RO should clarify the effective date of the award of a 100 percent rating for the disability at issue before returning this matter to the Board.  

Regarding the TDIU claim, the Board requests that the RO also adjudicate whether the Veteran's CAD renders the Veteran unable to obtain substantially gainful employment consistent with his education and occupational experience.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Clarify the effective date for the Veteran's award of a 100 percent disability rating for his coronary artery disease.

2. Then, after completing all development necessary, to include provision to the Veteran of VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for completion and return to VA, adjudicate the issue of entitlement to a TDIU.  If the benefit sought is not granted, the Veteran and his representative should be issued a supplemental statement of the case as to the matter, and afforded the appropriate period to respond before returning the matter to the Board.

3. Thereafter, readjudicate the issue on appeal of entitlement to an increased rating for CAD.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative a reasonable opportunity to respond.  Then return the matter to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




